Terminal Disclaimer
The terminal disclaimer filed on 26 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,271,947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Cohen on 8 February 2022.

The application has been amended as follows:
Claims 6 and 8-16 are cancelled

Claim 5 (amended)
Apparatus for attaching a tether between a leaflet of a patient's heart valve and another portion of the patient's heart, comprising:
an elongated shaft having a longitudinal axis, a proximal end and a distal end;

a lumen extending through the [[shaft from the proximal end to a point distal of the first and second jaw surfaces, the lumen being sized to receive a guide wire]] jaw surfaces and being sized to receive a guidewire.

Reasons for Allowance
Claims 2-5, 7, and 21-25 are allowed
The following is an examiner’s statement of reasons for allowance:
Claims 2-4 and 21-25 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an apparatus for attaching a tether between a leaflet of a patient’s heart valve and another portion of the patient’s heart, comprising: a first and second jaw on a shaft, the jaws being movable relative to each other along the longitudinal axis; and a leaflet stabilization structure deployable from the shaft distal of the first and second jaws for restraining movement of the leaflet. US 2003/0120264 teaches a leaflet stabilization structure (fig. 14, element 55) positioned distal of the jaws and US 7,635,386 teaches jaws that move longitudinally relative to one another (see fig. 11A). However, no reasonable combination could be found to modify longitudinally moving jaws with a distally-located leaflet stabilization structure.
Claim 5 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an apparatus 
Claim 7 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an apparatus for attaching a tether between a leaflet of a patient’s heart valve and another portion of the patient’s heart, comprising: a tether attached to a needle; a shaft having a lumen for guiding the needle distally past the jaw surfaces at a first position and proximally past the jaw surfaces at a second position different from the first position, the lumen having a first and second straight lumen portions in the lumen’s proximal portion and a fully enclosed curved lumen portion in the lumen’s distal portion, the needle passing at least once through tissue clamped between the jaw surfaces. US 7,635,386 teaches jaws that move longitudinally relative to one another (see fig. 11A) and US 5,972,005 teaches a needle that takes a u-shaped turn through the suturing device (figs. 6A-6C). However, no reasonable combination could be found to introduce the u-shaped suturing method to the jaws of US 7,635,386.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim 7 arguments on page 9 regarding the combination of Gammie and Stalker have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771